199 F.2d 753
UNITED STATES,v.DIXON.
No. 14672.
United States Court of Appeals Eighth Circuit.
Nov. 24, 1952.

Sam M. Wear, U.S. Atty., and Fred L. Howard, Asst. U.S. Atty., Kansas City, Mo., filed 'Memorandum Suggesting a Question of Mootness.'
No appearance by appellee.
Before SANBORN, WOODROUGH, and RIDDICK, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order granting a writ of habeas corpus and ordering the release of the petitioner, Charles A. Dixon, (appellee).  At the time of the entry of the order, the petitioner was na inmate of the United States Medical Center for Federal Prisoners at Springfield, Missouri, under a commitment issued by the United States District Court for the District of Kansas.  The order appealed from directed his return to that court for further proceedings.


2
Counsel for the Government state that, since the entry of the order under review, the criminal case pending against the petitioner in the District of Kansas, which resulted in his incarceration, has been dismissed, that the petitioner has entered no appearance in this Court and does not controvert the statement of Government counsel that he is now at liberty and that the questions presented by this appeal are moot.


3
The order appealed from is therefore vacated and the case remanded with directions to enter an order of dismissal.